



Exhibit 10.88
FIRST AMENDMENT TO
TESORO PETROLEUM CORPORATION
BOARD OF DIRECTORS DEFERRED COMPENSATION TRUST
THIS FIRST AMENDMENT, dated as of the 17th day of August, 2017, is hereby
adopted by Andeavor (the “Sponsor”) to be effective as of August 1, 2017;
WITNESSETH:
WHEREAS, the Sponsor (previously known as “Tesoro Petroleum Corporation”) and
Frost National Bank (the “Trustee”) entered into the Tesoro Petroleum
Corporation Board of Directors Deferred Compensation Trust (the “Agreement”),
dated February 23, 1995, to fund deferred compensation benefits under the Tesoro
Petroleum Corporation Board of Directors Deferred Compensation Plan (which,
effective August 1, 2017, is known as the “Andeavor Board of Directors Deferred
Compensation Plan”) (the “Plan”); and
WHEREAS, the Sponsor wishes to amend the Agreement, effective August 1, 2017, to
reflect a change in the name of the Sponsor and to make such other changes
deemed appropriate; and
WHEREAS, the proposed amendment does not affect the rights or duties of the
Trustee; and
WHEREAS, the Agreement may be amended by the Sponsor for this purpose without
the consent of the Trustee as provided for in Section 10.1 thereof;
NOW THEREFORE, in consideration of the above premises, the Sponsor hereby amends
the Agreement by:
(1)    Replacing all references to “Tesoro Petroleum Corporation” with
“Andeavor”.
(2)    Replacing all reference to “Tesoro Petroleum Corporation Board of
Directors Deferred Compensation Plan” with “Andeavor Board of Directors Deferred
Compensation Plan.”
IN WITNESS WHEREOF, the Sponsor has caused this First Amendment to be executed
by its duly authorized officer effective as of August 1, 2017. By signing below,
the undersigned represents that he or she is authorized to execute this document
on behalf the Sponsor. Notwithstanding any contradictory provision of the
Agreement, the Trustee may rely without duty of inquiry on the foregoing
representation.


ANDEAVOR


By:    /s/ Kim K.W. Rucker                
Kim Rucker
Executive Vice President General Counsel &
Secretary



